BELL, C.J.,
dissenting, in which GREENE, J., joins.
I.
The petitioner, Angel Ochoa, in January, 1998, in the Circuit Court for Prince George’s County, pled guilty to, and was convicted of, child abuse charges, i.e. of violating Md.Code (1957, 1996 Repl.Vol.) Article 27, § 35C, “[clausing abuse to a child,” and Article 27, § 464B, “[t]hird degree sexual offense.” Those crimes are currently codified, without substantive or definitional change, at Md.Code (2002, 2012 Repl.Vol.), § 3-602 of the Criminal Law Article (“CL”),1 and CL § 3-307,2 *330respectively. He was sentenced to two years imprisonment, with all but one day suspended, and three years of supervised probation upon his release and, pursuant to Article 27, § 792(i)3, he was required, for ten years, to register as a “child sexual offender.”4
Statutory changes to the registration scheme, in 1999, then again in 2010, introduced a lifetime registration requirement for certain classes of sex-offenders. See Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) Article 27, § 792(d)(5)(h);5 Md.Code *331(2001, 2008 Repl.Vol., 2011 Supp.) § 11-707 of the Criminal Procedure Article (“CP”).6 Since the latter amendment, reflected in CP § 11-707, potentially subjected the petitioner’s convictions, and thus the petitioner, to its life term registration requirement, the petitioner filed, in the Circuit Court for Prince George’s County, an action for declaratory judgment, in which, pointing out that he had already met his obligation to register for ten years, he sought a declaration that the statutory changes did not impose retroactively a lifetime registration requirement upon him. Agreeing with the State, that CP § 11-707(a)(4)(iii) applied to the petitioner retroactively and that, therefore, he was, indeed, required to register for life, the Circuit Court denied the petitioner’s motion for summary judgment, and entered the opposite declaration.
The petitioner noted an appeal to the Court of Special Appeals. Prior to its review, however, this Court, on its own initiative, issued a writ of certiorari, Ochoa v. Department of Corrections and Public Safety, 425 Md. 227, 40 A.3d 39 (2012), to decide the following question:
“Is the Appellant subject to life time registration as a Tier III sex offender, pursuant to § 11-701, et seq, Criminal Procedure Article of the Annotated Code of Maryland when the offenses for which the Appellant is compelled to register are not listed in the statute?”
The majority, siding with the Circuit Court, answers this question in the affirmative, and holds that CP § 11— 707(a)(4)(iii) applies retroactively to require the petitioner to *332register for life as a Tier III sex offender. Ochoa v. Department of Public Safety and Correctional Services, 430 Md. 315, 319, 61 A.3d 1, 3 (2012). Because I believe that a criminal statute may not be applied retroactively in the absence of express language permitting such application and that, in this case, there is no such express language, I respectfully dissent.
II.
Upon his conviction in 1998, the petitioner was subject to the requirements of Md.Code (1957, 1996 Repl.Vol.) Article 27, § 792, the statutory scheme then applicable to sexual offender registration criteria, terms and procedures. Therefore, upon conviction of child abuse, he became and was considered a “child sexual offender,” defined by § 792(a)(2), in relevant part, as a person convicted either under Article 27, § 35C, or under § 464B. Consequently, the petitioner was required to comply with § 792’s registration requirements, set forth in subsection (i), that a child sexual offender “register with a local law enforcement agency annually for 10 years....”
In 1999, the Legislature revised Article 27, § 792 and, for the first time, introduced life term registration for certain classes of sexual offenders. Specifically, Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) Article 27, § 792(d)(5) required a child sexual offender to register annually in person with a local law enforcement agency for
“(ii) Life if:
“1. The registrant has been determined to be a sexually violent predator7 in accordance with the procedures described in subsection
*333(b) of this section;
“2. The registrant has been convicted of a violation of any of the provisions of §§ 462 through 464B of this article; or
“3. The registrant has been previously required to register and has been convicted of a subsequent violation of any offense listed in subsection (a)(2), (6), or (11) of this section.”
This revision modified the term of registration for those who were convicted of a violation of § 464B, the same crime of which the petitioner was found guilty, from 10 years, to life. It also provided that § 792(d)(5)(ii)(3) applied retroactively under some, very limited circumstances.
The Legislature again revised Maryland’s sex offender registration law in 2010, this time creating a tier system for categorizing sex offenses and delineating the specific term of registration for each tier. CP §§ 11-701 — 11-707. It also prescribed the conditions under which the new statutory scheme would apply retroactively. The new scheme, which took effect on October 1, 2010, includes in the category of Tier III sex offenders those individuals, like the petitioner, who have been convicted of “conspiring to commit, attempting to commit, or committing a violation” of CP §§ 3-307 and 3-602. See CP § 11 — 701(q)(1)(ii). CP § ll-707(a)(4) then sets forth the following registration terms:
“(i) 15 years, if the registrant is a tier I sex offender;
“(ii) 25 years, if the registrant is a tier II sex offender;
“(iii) the life of the registrant, if the registrant is a tier III sex offender....
The retroactive application of Title ll’s provisions is expressly limited by CP § 11-702.1, which states:
“(a) In general. — Notwithstanding any other provision of law to the contrary, this subtitle shall be applied retroactively to include a person who:
“(1) is under the custody or supervision of a supervising authority on October 1, 2010;
*334“(2) was subject to registration under this subtitle on September 30, 2010;
“(3) is convicted of any felony on or after October 1, 2010, and has a prior conviction for an offense for which registration as a sex offender is required under this subtitle; or
“(4) was convicted on or after October 1, 2010, of a violation of § 3-324 of the Criminal Law Article, regardless of whether the victim was a minor.”
The majority does not disagree that this language clearly limits retroactive application to those individuals who were already subject to registration under Title 11, subtitle 7 upon its enactment in October 2010. Nevertheless, it concludes, reasoning, based on the 1999 statutory revision, that the petitioner was required by that legislation to register for life and, thus, because he was so required when the 2010 legislation was enacted, he is, in fact, subject to subsection (a)(2), notwithstanding that the term of his registration obligation— pursuant to the 1996 version of Article 27, § 792(a)(2)(i), supra note 4, the statute under which the obligation originally arose — was terminated in 2008. Ochoa, 430 Md. at 319, 61 A.3d at 3.
In arriving at this conclusion, as indicated, the majority relies primarily on the Legislature’s 1999 revisions of the sex offender registration requirements as set forth in Article 27, § 792. Id., 430 Md. at 319-20, 61 A.3d at 3-4. More particularly, the majority reasons that, although the petitioner was only required to register annually for ten years under the version of § 792 that was in effect upon his conviction in 1998, Md.Code (1957, 1996 Repl.Vol.) Article 27, § 792(i), the Legislature’s 1999 revisions retroactively adjusted the term of his registration obligation to the duration of his life. Ochoa, 430 Md. at 320-22, 61 A.3d at 4-5. This conclusion is required, the majority explains, because of uncodified language — language that nowhere appears in the statute itself — in Ch. 317, Laws of 1999: “a child sexual offender who is subject to the requirements of Chapter 142 of the Acts of the General *335Assembly of 19958 and who committed the sexual offense before the effective date of this Act is subject to the requirements of this Act.” Id., 430 Md. at 320-21, 61 A.3d at 4 (quoting Chapter 317 of the Acts of 1999). Since, it then reasons, the petitioner was subject to Chapter 142 at the time of the 1999 revisions, and had committed the relevant crime prior to the enactment of those revisions, the term of his registration was, therefore, modified from 10 years to the duration of his life. Id., 430 Md. at 319-20, 61 A.3d at 3-4. It is this analytical step that allows the majority to conclude, pursuant to CP § 11-702.1, that the petitioner is properly within the retroactive reach of the life term registration requirement of CP § 11-707(a)(4)(iii), being thus “subject to registration under [Title 11, Subtitle 7] on September 30, 2010,” when it took effect. I disagree.
When we undertake to interpret a statute, our primary objective is, and must be, “to ascertain and effectuate the intention of the legislature.” Oaks v. Connors, 339 Md. 24, 35, 660 A.2d 423, 429 (1995); Witte v. Azarian, 369 Md. 518, 525, 801 A.2d 160, 165 (2002); Board of Education v. Zimmer-Rubert, 409 Md. 200, 214, 973 A.2d 233, 241 (2009). In doing so, “we look first to the words of the statute, on the tacit theory that the Legislature is presumed to have meant what it said and said what it meant.” Witte, 369 Md. at 525, 801 A.2d at 165. Accordingly, when the words of the statute “are clear and unambiguous, there is no need to search further” to determine legislative intent. Smack v. Department of Health and Mental Hygiene, 378 Md. 298, 304-5, 835 A.2d 1175, 1178 (2003) (citation omitted). We must also be mindful that “[wjords may not be added to, or removed from, an unambiguous statute in order to give it a meaning not reflected by the words the Legislature chose to use.... ” Id., 378 Md. at 305, 835 A.2d at 1179 (citation omitted).
*336In our effort to ascertain legislative intent, only when that intent is not clear on the face of the statute do we seek, from sources other than the words the Legislature used, to “discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by a particular provision.... ” Barbre v. Pope, 402 Md. 157, 172, 935 A.2d 699, 708 (2007) (citation omitted); see also Lockshin v. Semsker, 412 Md. 257, 274, 987 A.2d 18, 28 (2010). Moreover, then other cardinal rules of statutory interpretation must be considered. One particularly applicable here is, we generally presume that “all statutes, state and federal, are intended to operate prospectively and the presumption is found to have been rebutted only if there are clear expressions in the statute to the contrary.” Bell v. State, 236 Md. 356, 369, 204 A.2d 54, 61 (1964) (emphasis added); see also Mason v. State, 309 Md. 215, 219, 522 A.2d 1344, 1346 (1987); Rigger v. Baltimore County, 269 Md. 306, 310, 305 A.2d 128, 131 (1973). Where the Legislature does not express a clear intention that a statute be applied retroactively, we adhere to the “rule of lenity”, which provides that “courts will not interpret a ... criminal statute so as to increase the penalty that it places on an individual when such an interpretation can be based on no more than a guess as to what [the legislature] intended.” Gardner v. State, 420 Md. 1, 16, 20 A.3d 801, 811 (2011) (quoting White v. State, 318 Md. 740, 744, 569 A.2d 1271, 1273 (1990)) (internal quotation marks omitted); see also Gargliano v. State, 334 Md. 428, 437, 639 A.2d 675, 679 (1994). This rule “only informs our interpretation of a criminal statute when the standard tools of statutory interpretation fail to discern the intent of the Legislature.” Id., 420 Md. at 17, 20 A.3d at 811. Thus, the rule, rather than replacing the traditional process of statutory construction, “provides a mechanism for resolving ambiguity when legislative intent cannot be determined to any degree of certainty.” Id.
Applying these principles to the statutes before us, I arrive at the opposite conclusion from that reached by the majority. The 1999 revisions to Article 27, § 792 do not expressly provide for retroactive application of life term registration to *337individuals, like the petitioner, who were convicted prior to the implementation of those changes. The uncodified bill language upon which the majority relies to establish such retro-activity is, at best, ambiguous. Furthermore, this uncodified language is in conflict with the revised codified statutory language of § 792(d)(5)(ii)(3). This ambiguity fails to provide individuals such as the petitioner with sufficient notice as to the status of their original registration obligation under the 1996 version of the sex offender registration statute. In the absence of express language indicating a clear intent to apply a statute retroactively, we must adhere to our oft enunciated presumption against retroactive application. Furthermore, where, as here, the Legislature has not made its intent to increase retroactively the punishment for a conviction clear, the rule of lenity, which requires that we interpret the ambiguity in favor of the defendant, must apply.
The uncodified bill language of Chapter 317 of the Acts of 1999, on which the majority relies to establish retroactivity, is ambiguous. That language provides for retroactive application to “a child sexual offender who is subject to the requirements of Chapter 142 of the Acts of the General Assembly of 1995 and who committed the sexual offense before the effective date of [the] Act.” Chapter 317, § 5 of the Acts of 1999. As the majority sees it, “Ochoa met both requirements that triggered retroactivity” because “[h]e was subject to those requirements at the time of the revision and committed his crimes before the effective date of the revision.” Ochoa, 430 Md. at 321, 61 A.3d at 4. The uncodified language is unclear, however, as to what these requirements are, in other words, what triggers — what is the predicate for — retroactivity. Stated differently, the uncodified language leaves unclear what it means to have “committed” the offense before the effective date of the act, such that one is “subject to the requirements” of the pre-1999 version of § 792.
Implicit in the majority’s conclusion that the petitioner falls within the ambit of this provision is an inference that the provision seeks to include not only those who committed their crimes prior to the date of enactment, but those who have *338already been convicted and sentenced for those crimes. The language of the provision provides an insufficient basis for that conclusion. I agree that the first requirement — that the accused have committed his crimes prior to the effective date of the Act — is applicable to individuals such as the petitioner. The second, however, that the accused be subject to the requirements of Chapter 142 of the Acts of the General Assembly at the time the Act took effect, is much less clear. This is because Chapter 142, codified as Md.Code (1957, 1996 Repl.Vol.) § 792, is not only applicable to those who have been convicted of a sexual offense, but those who have been found not guilty of such offenses. See § 792(a)(2)(v) (stating that “child sexual offender” includes those who have been found not criminally responsible for violations of § 35C or any of the provisions of §§ 462 through 464B). It would appear, then, that the uncodified language seeks to include, within the reach of the 2000 statute, all individuals charged with a child sexual offense under the 1996 version of § 792. The language of § 792 as codified in the 2000 statute, however, suggests a different result. Specifically, given the opportunity to state, explicitly, within the body of the statute, its conditions for retroactive application, the Legislature only elected to permit, in § 792(d)(5)(ii)(3), retroactive application to those individuals who were “previously required to register” under the former statutory scheme, and who had then been “convicted of a subsequent violation of any offense listed in subsection (a)(2), (6), or (11)” of § 792. This is in clear conflict with the uncodified language, which purports to extend retroactive application to all individuals charged with a sexual offense.
An individual such as the petitioner, having been convicted as a sexual offender and, thus, already subject to the registration requirements under the former statute, could reasonably conclude, looking to the language of the statute, as he must, that his registration obligation remained unchanged. Without looking at the uncodified language, he would have no notice of the possibility that a larger group of sexual offenders were intended to be included within the statute’s retroactive reach. Furthermore, looking to the uncodified language would only *339further confuse the analysis: the uncodified language seeks to reach, retroactively, all individuals charged with a sexual offense under the 1996 version of the statute, while the actual language of the statute only extends retroactive application to those individuals who were required to register under the previous statute and who also have been convicted of a subsequent offense. This conflict renders the intent of the Legislature with regard to retroactivity ambiguous and, under the circumstances, makes its ascertainment not just difficult, but impossible. Had the Legislature intended to extend retroactive application to all individuals previously charged with a child sexual offense, rather than limit it to the specific circumstances set forth in Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) subsection (d)(5)(ii)(3) of Article 27, § 792, it simply could have said so.
The matter is further muddied when we look to the evolution of the statutory scheme as a whole. The 1996 version of § 792, pursuant to which the petitioner’s original ten-year registration obligation arose, made no mention of retroactive application. Indeed, the Attorney General, in a letter dated May 8, 1995, recognized that “any ex post facto problems with the bill were cured by § 3 of the bill, which provides that it is to be construed to apply prospectively only.” (Emphasis added). See Section 3, Chapter 142 of the Acts of 1995 (“this Act shall be construed only prospectively to apply to offenses that are committed after the effective date of this Act, and may not be applied or interpreted to have any effect on or application to any individual who commits an offense before the effective date of this act.”). Pursuant to revisions made in 1999, the 2000 version of § 792 extended the registration period for a specific group of individuals who were previously required to register for a ten-year term only. See Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) § 792(d)(5)(ii)(3). This very limited expansion did not include individuals who had only been convicted once. The uncodified language of the bill which resulted in those revisions, however, appears to provide otherwise, prescribing retroactive application to all individuals charged with a child sexual offense under the former version *340of the statute, whether or not they were found criminally responsible. See Chapter 317, § 5 of the Acts of 1999; Md. Code (1957,1996 Repl.Vol.) Article 27, § 792(a)(2)(v). The sex offender registration statute in place today, set forth in CP §§ 11-701 — 11-707, does, in contrast, address retroactivity in great detail, delineating four specific categories of previously convicted offenders who will be subject to the statute after its enactment. See CP § 11-702.1.
An individual in the petitioner’s position, looking to all these statutes, at best, would have a very difficult time ascertaining the current status of his registration obligation. Indeed, each of the statutes creates new designations for the purpose of categorizing sex offenders — “child sexual offender” in 1995, “sexually violent offender” in 1999, and the tier system in 2010. Each of the statutes also adopts a distinct stance on retroactivity which, as we have seen, is often unclear without one having to look to uncodified bill language for clarification. In the case of the 1999 revisions, looking to that uncodified language only creates greater ambiguity for the reader. It is simply unfair for this Court to hold the petitioner responsible for deciphering the complicated and often inscrutable history of Maryland’s sex offender registration laws.
In such instances, where “the standard tools of statutory interpretation fail to discern the intent of the Legislature,” Gardner, 420 Md. at 17, 20 A.3d at 811, we must rely on other relevant guiding principles; namely, the rule of lenity, and the presumption against retroactive application. These principles, taken together, require this Court to presume, in the absence of clear language indicating otherwise, that the Legislature did not intend for Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) Article 27, § 792 to apply retroactively, outside of the expressly enumerated exception in (d)(5)(ii)(3).
Even assuming, arguendo, that the majority’s reading is correct, and that the 1999 revisions to § 792 establish that the Legislature intended them to have retroactive application so that individuals, such as the petitioner, who were convicted of certain sexual offenses prior to its effective date, would be *341subjected to life-term registration, such a reading would violate the prohibition against ex post facto laws set forth in Article 17 of the Maryland Declaration of Rights. Article 17 provides:
“That retrospective laws punishing acts committed before the existence of such Laws, and by them only declared criminal, are oppressive, unjust and incompatible with liberty; wherefore, no ex post facto Law ought to be made; nor any retrospective oath or restriction be imposed or required.”
We have recognized that Article 17 is intended “ ‘to assure that legislative acts give fair warning of their effect and permit individuals to rely on their meaning until explicitly changed.’ ” Booth v. State, 327 Md. 142, 174, 608 A.2d 162, 177 (1992) (quoting Weaver v. Graham, 450 U.S. 24, 28-29, 101 S.Ct. 960, 964, 67 L.Ed.2d 17, 23 (1981)). Accordingly, its prohibition, though limited to criminal statutes, Spielman v. State, 298 Md. 602, 609, 471 A.2d 730, 734 (1984), “extends broadly to ‘any law passed after the commission of an offense which ... in relation to that offense, or its consequences, alters the situation of a party to his disadvantage.’ ” Anderson v. Department of Health and Mental Hygiene, 310 Md. 217, 224, 528 A.2d 904, 908 (1987) (quoting Kring v. Missouri, 107 U.S. 221, 235, 2 S.Ct. 443, 455, 27 L.Ed. 506, 511 (1883)) (citation omitted) (internal quotation marks omitted). As the majority reads it, the 2000 version of Article 27, § 792 altered the consequences of the petitioner’s crime. This alteration, requiring him to register for life, rather than for the ten years previously statutorily prescribed, was clearly to his disadvantage. It is just this sort of retroactive change that is prohibited by Article 17. Anderson, supra. Furthermore, the 1999 revisions to § 792 failed to provide the petitioner with fair warning regarding his registration status. Not only would he be unable to determine, by looking to the statutory language, that the term of his registration obligation had changed, but additional investigation, possibly leading him to the uncodified bill language of Chapter 317, would only further confuse the issue since, this language, as we have seen, clearly contradicts *342the statutory language on the matter of retroactive application. For these reasons, the majority’s interpretation of § 792, even if accurate, is nonetheless constitutionally impermissible.
The petitioner was not subject to life term registration under revised § 792. His ten-year obligation properly ended in 2008, well before the enactment of CL Title 11, Subtitle 7 in October, 2010. As such, not being subject to registration on September 30, 2010, the petitioner did not meet any of the requirements for retroactivity set forth in CL § 11-702.1, and is not required to register for life pursuant to § 11— 707(a)(4)(iii). In reaching an opposite conclusion, the majority employs an attenuated interpretation of the provision before us, impermissibly “add[ing terms] to, [and] removing terms] from, an unambiguous statute in order to give it a meaning not reflected by the words the Legislature chose to use.... ” Smack, 378 Md. at 305, 835 A.2d at 1179. In keeping with the presumption against retroactive application of a statute, the rule of lenity, and the prohibition against ex post facto laws, the majority should have concluded that the petitioner had properly satisfied his ten-year registration obligation in 2008, and was not retroactively subject to an increased life term registration requirement.
I dissent.
Judge GREENE has authorized me to state that he joins in this dissenting opinion.

. Md.Code (2002, 2012 Repl.Vol.), § 3 — 602(b)(1) of the Criminal Law Article (“CL”), "Sexual abuse of a minor,” provides that “[a] parent or other person who has permanent or temporary care or custody or responsibility for the supervision of a minor may not cause sexual abuse to the minor.”


. CL § 3-307, “Sexual offense in the third degree,” states, in relevant part:
“(a) Prohibited. — A person may not:
“(l)(i) engage in sexual contact with another without the consent of the other; and
“(ii) 1. employ or display a dangerous weapon, or a physical object that the victim reasonably believes is a dangerous weapon;
“2. suffocate, strangle, disfigure, or inflict serious physical injury on the victim or another in the course of committing the crime;
“3. threaten, or place the victim in fear, that the victim, or an individual known to the victim, imminently will be subject to death, suffocation, strangulation, disfigurement, serious physical injury, or kidnapping; or
"4. commit the crime while aided and abetted by another;
“(2) engage in sexual contact with another if the victim is a mentally defective individual, a mentally incapacitated individual, or a physically helpless individual, and the person performing the act knows or reasonably should know the victim is a mentally defective individual, *330a mentally incapacitated individual, or a physically helpless individual;
"(3) engage in sexual contact with another if the victim is under the age of 14 years, and the person performing the sexual contact is at least 4 years older than the victim;
"(4) engage in a sexual act with another if the victim is 14 or 15 years old, and the person performing the sexual act is at least 21 years old; or
"(5) engage in vaginal intercourse with another if the victim is 14 or 15 years old, and the person performing the act is at least 21 years old.”


. Md.Code (1957, 1996 Repl.Vol.), Article 27, § 792(i) provides:
"A child sexual offender shall register with a local law enforcement agency annually for 10 years after:
"(1) The last date of release;
"(2) The offender is granted probation before judgment, probation after judgment, or a suspended sentence; or
"(3) The offender receives a sentence that does not include a term of imprisonment.”


. "Child sexual offender” is partly defined, in § 792(a)(2), as a person who:
"(i) Has been convicted of violating § 35C of this article for an offense involving sexual abuse;
"(ii) Has been convicted of violating any of the provisions of §§ 462 through 464B of this article for an offense involving an individual under the age of 15 years____”


. Md.Code (1957, 1996 Repl.Vol., 2000 Supp.) Article 27 § 792(d)(5) provides for life term registration upon commission of certain offenses if
"1. The registrant has been determined to be a sexually violent predator in accordance with the procedures described in subsection (b) of this section;
"2. The registrant has been convicted of a violation of any of the provisions of §§ 462 through 464B of this article; or
*331“3. The registranl has been previously required to register and has been convicted of a subsequent violation of any offense listed in subsection (a)(2), (6), or (11) of this section.”


. Md.Code (2001, 2008 Repl.Vol., 2011 Supp.) § 11-707(a)(4) of the Criminal Procedure Article delineates, in relevant part, the terms of registration for sex offenders as follows:
"(i) 15 years, if the registrant is a tier I sex offender;
"(ii) 25 years, if the registrant is a tier II sex offender;
"(ii) the life of the registrant, if the registrant is a tier III sex offender. ...”
A Tier III sex offender, defined by CP § 11 — 701(q)(l)(ii), includes an individual who has committed a violation of CL § 3-602.


. Md.Code (1957, 1996 Repl.Vol, 2000 Supp.) Article 27, § 792(a)(11) describes a "sexually violent offense” as "a violation of any of the provisions of § 462, § 463, § 464, § 464A, § 464B, or § 464F.” Section 792(a)(12) defines "sexually violent predator” as an individual who "[i]s convicted of a second or subsequent sexually violent offense” and "[h]as been determined ... to be at risk of committing a subsequent sexually violent offense." The procedure for determining whether a person qualifies as a sexually violent predator is set forth in § 792(b).


. Chapter 142 of the Acts of 1995, applicable at the time of the petitioner's conviction, was codified as Md.Code. (1957, 1996 Repl.Vol.) Article 27, § 792.